Citation Nr: 0604357	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Entitlement to service connection for a headache disability, 
claimed as a neurological disorder, to include as due to 
service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's symptoms of pressure/pulling, pain, and 
numbness in the forehead that causes sleep disturbances that 
is currently diagnosed as atypical cephalgia is not shown to 
be related to his military service and is not shown to have 
been caused or aggravated by service-connected diabetes 
mellitus, and a neurological disorder is not shown by the 
evidence within one year from date of separation from 
service.


CONCLUSION OF LAW

Atypical cephalgia, claimed as a neurological disorder, was 
not incurred in or aggravated by active military service, nor 
can it be presumed to have been so incurred, and is not 
proximately due to a service-connected disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by a letter dated in December 
2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In 
December 2003, the veteran indicated that all of his 
treatment was conducted by VA, and these records are in the 
claims file.  In June 2005, he stated he was in the process 
of obtaining new medical evidence, but none was received.  
The record contains the veteran's service medical records and 
all available, identified post-service medical records, to 
include an April 2004 VA examination report that includes an 
opinion addressing secondary service connection. 

Examination or medical opinion for the issue of direct 
service connection is unnecessary because the evidentiary 
record does not show that any head or neurological disability 
is associated with an established event, injury, or disease 
in service; manifested during an applicable presumptive 
period; or otherwise associated with military service.  
38 C.F.R. § 3.159(c)(4); Compare Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), with Charles v. Principi, 16 Vet. App. 
370 (2002).
 
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II. Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The medical evidence of record demonstrates a diagnosis of 
atypical cephalgia, but the evidentiary record does not show 
that this disability is related to service or to a service-
connected disorder.

The service medical records are absent for any complaints or 
findings consistent with a head or neurological disorder.  
The service treatment records include no reference to head or 
neurological abnormalities, and on separation examination in 
February 1967, clinical evaluation of the head and neurologic 
system revealed no abnormalities.  A history of head injury 
or headaches was also denied in a report of medical history 
completed in conjunction with the separation examination.

There is also no competent medical evidence on file linking 
the veteran's current atypical cephalgia to service.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is more than 30 years after 
his period of service had ended.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  At an April 2004 VA examination, the 
veteran stated that he first noticed numbness and tingling in 
his forehead in approximately 1990, over 20 years after 
service separation.  Additionally, the April 2004 VA examiner 
described the veteran's cephalgia as an atypical muscle 
contraction headache.  Moreover, as there is no evidence of a 
neurological disorder in the first year after service, 
service connection on a presumptive basis is unwarranted.  As 
there is no evidence that provides the required nexus between 
military service and the currently diagnosed atypical 
cephalgia, service connection on a direct basis is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran, however, has never asserted his neurological 
disorder began in service; his primary contention is that it 
is secondary to his service-connected diabetes mellitus.  
Regarding this contention, the Board first notes that neither 
the Board nor laypersons can render opinions requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis or 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Although 
the veteran indicated in a statement received in December 
2003 that he had been told that his symptoms were secondary 
to his service-connected diabetes mellitus, the Court held 
that "the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence" and therefore, could not well ground a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Marciniak v. Brown, 10 Vet. App. 198 (1997); Franzen v. 
Brown, 9 Vet. App. 235 (1996). 

In this case, an April 2004 VA examiner rendered the opinion 
that 

it is unlikely that the discomfort the 
veteran is describing is related to his 
service-connected diabetes.  The 
reasoning for this is that the area 
described does not fit into any specific 
peripheral nerve, or neuropathic 
distribution.  It is suspected that this 
is most likely an atypical muscle 
contraction headache unrelated to his 
diabetes.

The April 2004 VA examination report is the only competent 
medical evidence of record addressing the contention of 
secondary service connection, and it is against the claim.  
Accordingly, service connection on a secondary basis is also 
unwarranted.


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a headache disability, claimed as a 
neurological disorder, to include as secondary to service-
connected diabetes mellitus, is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


